
	

113 HR 5224 IH: RDOCS–VA Act of 2014
U.S. House of Representatives
2014-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5224
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2014
			Mr. McDermott introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to establish a scholarship program to increase the
			 availability of physicians who provide primary health care services at
			 medical facilities of the Department of Veterans Affairs.
	
	
		1.Short titleThis Act may be cited as the Restoring the Doctors of Our Country through Scholarships Veterans Affairs Act of 2014 or the RDOCS–VA Act of 2014.
		2.FindingsCongress finds the following:
			(1)Medical facilities of the Department of Veterans Affairs are in dire need of more physicians, with
			 a particular need for doctors trained in primary care specialties.
			(2)The Health Professionals Educational Assistance Program established by chapter 76 of title 38,
			 United States Code, provides educational assistance through scholarships
			 and loan forgiveness for a range of health professionals, however, it does
			 not specifically encourage a commitment to primary care by physicians
			 employed by the Department of Veterans Affairs.
			(3)The Reserve Officers’ Training Corps (ROTC) model of education and training is a respected and
			 effective way of meeting the need of the United States for educated and
			 trained officers in the Armed Forces, and it can be applied to train and
			 educate physicians to provide primary care services.
			(4)Congress can build off of the Health Professionals Educational Assistance Program and the ROTC
			 model to solve the primary care shortage by providing full-tuition
			 scholarships to students committed to serving the United States as primary
			 care doctors at the Department of Veterans Affairs.
			3.Establishment of Restoring the Doctors of Our Country through Scholarships—Veterans Affairs program
			(a)In generalChapter 76 of title 38, United States Code, is amended by adding at the end the following new
			 subchapter:
				
					VIIIRestoring the Doctors of Our Country through Scholarships—Veterans Affairs
						7691.Authority for programAs part of the Educational Assistance Program, the Secretary shall carry out a scholarship program
			 under this subchapter in order to provide for the increased availability
			 of physicians who provide primary health care services at medical
			 facilities of the Department of Veterans Affairs. The program shall be
			 known as the Restoring the Doctors of Our Country through
			 Scholarships–Veterans Affairs program (in this subchapter referred to as
			 the RDOCS–VA program).
						7692.Scholarship program
							(a)In generalIn carrying out the RDOCS–VA program, the Secretary shall award not less than 400 RDOCS–VA
			 scholarships to individuals who are selected by the Secretary and enter
			 into an agreement under subsection (b). Under such scholarships, the
			 Secretary shall pay—
								(1)to the participating undergraduate medical program all tuition and costs for the undergraduate
			 medical education of an RDOCS–VA scholar for a period of study not
			 exceeding 48 consecutive months; and
								(2)to the RDOCS–VA scholar a cost-of-living stipend, in an amount determined by the Secretary.
								(b)AgreementTo participate in the RDOCS–VA program, an RDOCS–VA scholar shall agree to—
								(1)be admitted into and maintain enrollment in a participating undergraduate medical program in the
			 State of residence of the scholar (or if such State of residence operates
			 no such program, in a participating undergraduate medical program in a
			 State within an associated region);
								(2)when enrolled in such program, maintain a minimum level of academic standing (to be determined by
			 the Secretary);
								(3)complete an accredited residency training program in a primary care specialty;
								(4)become licensed to practice medicine in the State of residence of the scholar;
								(5)receive and maintain board certification in a primary care specialty; and
								(6)complete a five-year post-graduate period of employment by the Department of Veterans Affairs
			 performing primary care services.
								(c)Priority in awarding scholarshipsIn selecting RDOCS–VA scholars and awarding scholarships under subsection (a), the Secretary shall
			 give preference to applicants who—
								(1)are enrolled in an accelerated track family-medicine program; or
								(2)elect to complete the period of employment described in subsection (b)(6) at a facility of the
			 Department that the Secretary designates as having an urgent need for
			 primary care physicians.
								(d)Ineligibility for Other Educational AssistanceAn RDOCS–VA scholar shall not be eligible for other assistance under this chapter in connection
			 with the education received under the RDOCS–VA program.
							7693.Breach of agreement: liability
							(a)In generalAn RDOCS–VA scholar (other than a scholar described in subsection (b)) who fails to accept payment,
			 or instructs the participating undergraduate medical program in which the
			 scholar is enrolled not to accept payment, in whole or in part, of a
			 scholarship under the agreement entered into under section 7692(b) of this
			 title shall be liable to the United States for liquidated damages in the
			 amount of $1,500. Such liability is in addition to any period of obligated
			 service or other obligation or liability under the agreement.
							(b)Liability
								(1)An RDOCS–VA scholar shall be liable to the United States for the amount which has been paid to or
			 on behalf of the scholar under the agreement entered into under section
			 7692(b) of this title if any of the following occurs:
									(A)The scholar fails to maintain an acceptable level of academic standing described in paragraph (2)
			 of such section 7692(b).
									(B)The scholar is dismissed from the participating undergraduate medical program for disciplinary
			 reasons.
									(C)The scholar voluntarily terminates the course of training in such program before the completion of
			 such program.
									(D)The scholar fails to become licensed to practice medicine in the State of residence of the scholar
			 during a period of time determined under regulations prescribed by the
			 Secretary.
									(2)Liability under this subsection is in lieu of any service obligation arising under the agreement of
			 the RDOCS–VA scholar.
								(c)Recovery
								(1)If an RDOCS–VA officer breaches the agreement by failing (for any reason) to complete the period of
			 obligated service of the officer, the United States shall be entitled to
			 recover from the officer an amount determined in accordance with the
			 formula described in section 7617(c)(1) of this title.
								(2)Any amount of damages which the United States is entitled to recover under this section shall be
			 paid to the United States within the one-year period beginning on the date
			 of the breach of the agreement.
								7694.Reports
							The Secretary shall annually submit to the Committees on Veterans’ Affairs of the House of
			 Representatives and the Senate a report on the physician workforce of the
			 Department. Such report shall include—
							(1)the number of scholarships awarded under this subchapter during the year covered by the report;
							(2)data on the physician shortage of the Department, if any, disaggregated by the medical facility of
			 the Department; and
							(3)a gap analysis of the primary care practitioners needed in each medical facility of the Department,
			 and a five- and ten-year estimates of the funding needed to close the gap
			 through the RDOCS–VA program.
							7695.DefinitionsIn this subchapter:
							(1)The term accelerated track family-medicine program means an appropriately accredited, integrated course of study in which a candidate can complete
			 undergraduate medical education and graduate medical education in six
			 years.
							(2)The term associated region means—
								(A)the area encompassing the boundaries of Washington, Wyoming, Alaska, Montana, and Idaho;
								(B)the area encompassing the boundaries of Maine, New Hampshire, Massachusetts, Rhode Island,
			 Connecticut, and Vermont;
								(C)the area encompassing the boundaries of Delaware and Pennsylvania; or
								(D)the area encompassing the boundaries of Maryland, the District of Columbia, and Virginia.
								(3)The term board certification means a certification to practice medicine in a specialty, by an appropriate medical specialty
			 board.
							(4)The term participating undergraduate medical program means an allopathic or osteopathic undergraduate medical program operated by a State.
							(5)The term primary care specialty means geriatrics, gerontology, family medicine, or general internal medicine.
							(6)The term RDOCS–VA officer means an RDOCS–VA program participant who has completed undergraduate medical training, but has
			 not yet fulfilled the remaining requirements of the scholarship agreement
			 entered into under section 7692(b) of this title.
							(7)The term RDOCS–VA scholar means an individual participating in an RDOCS–VA program pursuant to a scholarship agreement
			 entered into under section 7692(b) of this title, but has not yet
			 completed undergraduate medical education.
							(8)StateThe term State means each of the several States and the District of Columbia.
							.
			(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding after the item relating
			 to section 7684 the following new items:
				
					
						Subchapter VIII—Restoring the Doctors of Our Country through Scholarships—Veterans Affairs
						7691. Authority for program.
						7692. Scholarship program.
						7693. Breach of agreement: liability.
						7694. Reports.
						7695. Definitions.
					
					.
			
